Citation Nr: 9935083	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  95-04 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bipolar disorder, 
claimed as psychosis.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from February 1980 
to June 1984.  His service was honorable from February 20, 
1980, to February 19, 1984.  He is not entitled to Department 
of Veterans Affairs (VA) benefits for the period of service 
from February 20, 1984, to June 20, 1984.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the VA regional office (RO) in St. Petersburg, Florida, which 
denied service connection for psychosis.  By memorandum dated 
in January 1997, the Vice Chairman of the Board ruled 
favorably on the Board's own motion to advance this case on 
the docket because of administrative error that resulted in 
significant delay in docketing the appeal.  See 38 C.F.R. 
§ 20.900(c) (1999).

In a decision dated June 6, 1997, the Board denied 
entitlement to service connection for psychosis.  The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals) (Court).  In June 1998, the 
parties filed a Joint Motion for Remand and Stay of 
Proceedings (Joint Motion for Remand).  In an order dated 
June 15, 1998, the Court vacated the Board's decision and 
remanded the matter pursuant to 38 U.S.C. § 7252(a).  

In September 1998 and May 1999, the Board remanded this case 
to the RO for completion of the evidentiary development 
indicated in the Joint Motion for Remand.  The RO complied 
with the Board's Remand instructions.  However, for the 
reasons discussed below, it is necessary to again remand this 
claim.

During the appropriate time period, the appellant's attorney 
submitted additional evidence to the Board.  In general, any 
pertinent evidence submitted to the Board must be referred to 
the RO for consideration and the issuance of a supplemental 
statement of the case in accordance with 38 C.F.R. 
§ 20.1304(c) (1999) unless the appellant waives RO 
consideration, which has not been done in this case.  
However, referral to the RO is not required if the Board 
determines that the benefit to which the evidence relates may 
be allowed on appeal without such referral.  38 C.F.R. 
§ 20.1304(c) (1999).  As discussed in detail below, the Board 
is partially allowing the appellant's claim, in that the 
additional evidence submitted by his attorney well grounds 
his claim for service connection.  The RO will consider the 
evidence in connection with the underlying claim on remand, 
and the appellant is not prejudiced by the Board's 
consideration of the additional evidence for the limited 
purpose of a well-grounded claim determination.


FINDING OF FACT

The appellant's claim is plausible.


CONCLUSION OF LAW

The appellant has presented a well-grounded claim for service 
connection for bipolar disorder, claimed as psychosis.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's period of active military service was from 
February 1980 to June 1984.  He was discharged in June 1984 
"under other than honorable conditions."  In connection 
with a claim for compensation, an administrative decision was 
made by the RO in March 1986 regarding the appellant's 
entitlement to benefits.  His period of service from February 
20, 1980, to February 19, 1984, was considered honorable, and 
he is eligible for benefits based on that period of service.  
Due to the character of his discharge, he is not eligible for 
benefits based on his period of service from February 20, 
1984, to June 20, 1984.  38 C.F.R. § 3.12(b) and (d)(4) 
(1999).

The veteran currently has a diagnosis of bipolar disorder.  
His service medical records for his period of service for 
which he is qualified to claim VA benefits, from February 
1980 to February 19, 1980, are negative for any psychiatric 
symptomatology or diagnosis.  His service medical records for 
the period of service for which he is ineligible for benefits 
are likewise negative for any psychiatric diagnosis, and a 
diagnosable psychiatric condition was affirmatively ruled out 
on hospitalization in April and May 1984.

Following service, VA medical records from July 1984 to June 
1985 show no complaints of, treatment for, or diagnosis of a 
psychiatric disorder.  On VA examination in April 1986, the 
psychiatric evaluation was normal, and the veteran had no 
psychiatric complaints.  

A VA treatment record dated in February 1994 indicated that 
the veteran needed a Court-ordered psychiatric evaluation and 
an alcohol evaluation.  In March 1994, the veteran was 
evaluated in the mental health clinic.  On initial 
evaluation, diagnoses were alcohol dependence in remission 
and rule out bipolar disorder with hypomania.  On follow-up 
later that month, the assessment was alcohol dependence.  The 
examiner stated that the veteran was not considered to be 
bipolar at this point and there was no indication for 
Lithium.

In November 1994, the veteran underwent a psychiatric 
evaluation by N. Toth, D.O.  Diagnoses were bipolar disorder, 
manic in partial remission; and chemical dependency in 
remission.  A handwritten addendum, dated in January 1995, 
and annotated with the initials "N.T." states that the 
veteran reported that his symptoms began after being hit with 
a billy club in 1983, prior to a motor vehicle accident, also 
in 1983.

In September 1999, the veteran's representative forwarded to 
the Board a letter from Kenneth J. Manges, Ph.D.  Dr. Manges 
stated that he had reviewed evidence summarized in a list and 
had interviewed the veteran in order to make his assessment.  
The veteran's attorney provided a list of evidence that Dr. 
Manges had reviewed.  Dr. Manges expressed the opinion that 
the veteran had a bipolar I, manic episode during his period 
of honorable service, and that he was misdiagnosed during 
service.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the veteran's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

There is no psychiatric diagnosis in service.  The appellant 
has indicated that he did not seek psychiatric treatment 
until 1994.  The first medical evidence showing a chronic 
psychiatric disorder was dated almost ten years after his 
discharge from service.

However, the claim for direct service connection for bipolar 
disorder is plausible.  The appellant currently has bipolar 
disorder.  His service medical records do not show treatment 
for any psychiatric symptomatology during his eligible period 
of service.  However, the appellant has submitted a statement 
from Kenneth Manges, Ph.D., which indicates, in pertinent 
part, that the appellant's inservice complaints were 
indicative of bipolar disorder and that this disorder began 
at the end of the appellant's eligible period of service and 
then worsened during his ineligible period of service.  
Assuming the credibility of this evidence, this claim must be 
said to be plausible, and therefore well grounded.  See, 
e.g., Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
("possible" link enough to well grounded claim).

The appellant having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to this claim.  38 U.S.C.A. §§ 5103 and 5107(a) 
(West 1991); 38 C.F.R. § 3.103 (1999).  The Board concludes 
that VA has not satisfied its duty to assist the appellant in 
the development of this claim.  The record does not contain 
sufficient evidence to decide this claim fairly, as discussed 
more fully below.  Accordingly, further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. §§ 5103 and 5107(a), and this claim is REMANDED 
for the development discussed below. 


ORDER

The appellant's claim for service connection for bipolar 
disorder is well grounded, and, to that extent, the appeal is 
granted.



REMAND

Additional evidentiary development is needed prior to further 
appellate consideration of the appellant's claim for service 
connection for bipolar disorder.

First, in a letter dated June 30, 1999, the appellant's 
attorney indicated that the appellant was receiving treatment 
for his psychiatric disorder at the VA clinic in Hudson, 
Florida.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
appellant's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  VA treatment records dated in 1994 from the VA 
Medical Center in Tampa are associate with the claims file.  
The appellant's attorney also provided a page of VA treatment 
notes dated November 1998 and January 1999.  It appears that 
there may be VA treatment notes dated between April 1994 and 
November 1998, and possibly subsequent to January 1999.  In 
order to assure that the Board has a complete record on 
appeal, the RO must obtain the appellant's treatment records 
from the VA facilities in Hudson and Tampa for all treatment 
from April 1994 to the present.

Second, there appear to be records reviewed by Dr. Manges 
that have not been provided to VA by the appellant's 
attorney.  In addition to an unidentified medical record 
dated October 11, 1998, the evidence list includes reference 
to a three-page letter from Dr. DelBeato to attorney William 
Bissi, dated March 18, 1997.  This letter has not been 
provided to VA in connection with this claim.  As it was a 
part of the evidence reviewed by Dr. Manges, the appellant or 
his attorney should be asked to provide a copy of that 
letter.  The appellant's attorney also indicated in his June 
30 letter that he was following up on a letter sent to the RO 
on June 15, 1999.  A copy of this letter is not currently of 
record, and the appellant's attorney should be permitted an 
opportunity to re-submit this to the RO.

Third, a partially favorable Social Security disability 
determination dated in April 1995 is of record.  A two-page 
list of exhibits is appended to the disability determination.  
While some of these exhibits may be duplicates of evidence 
contained in the claims file, it appears that many of them 
are not.  They may be relevant to the veteran's claim, and 
the RO is to request that the Social Security Administration 
provide copies of these exhibits, pursuant to 38 U.S.C.A. 
§ 5106 (West 1991).

Fourth, in the November 30, 1994, mental status evaluation, a 
statement was made by N. Toth, D.O., of The Harbor Behavioral 
Care Institute, that the first onset of the appellant's 
illness was in 1984 when he was hospitalized in the Air 
Force.  However, the medical rationale for this opinion was 
not indicated, and it is not clear whether this opinion was 
based solely on the appellant's reported history or whether 
any medical records were reviewed.  It is appropriate that 
the RO attempt to contact The Harbor Behavioral Care 
Institute so that this opinion can be clarified.  If 
additional information cannot be obtained, inform the 
appellant of the necessity of obtaining the medical rationale 
for this opinion.  It is his ultimate responsibility to 
submit evidence in support of his claim.  38 C.F.R. 
§ 3.159(c) (1999).  See also 38 U.S.C.A. § 5103(a) (West 
1991).

Finally, it is appropriate to provide the appellant a VA 
psychiatric examination since he has not undergone an 
examination in connection with his claim.  Moreover, the 
medical evidence of record is contradictory, in that Dr. 
Manges concluded that the veteran had bipolar disorder during 
service while the inservice psychiatric evaluations 
determined that there was no evidence of mental illness, 
including psychosis.  It is appropriate, therefore, that a 
medical professional determine whether the appellant's 
current psychosis is related to an inservice disease or 
injury.  A medical opinion is needed, since there is not 
sufficient evidence upon which the Board can decide this 
claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 
Santiago v. Brown, 5 Vet. App. 288, 292 (1993).

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the appellant's complete medical 
records for all hospitalization and 
outpatient treatment from April 1994 to 
the present from the VA medical 
facilities in Tampa and Hudson, Florida. 

2.  Write to the appellant's attorney and 
advise him that some of the evidence 
apparently reviewed by Kenneth Manges, 
Ph.D., has not been provided.  In 
particular, ask the attorney to provide 
copies of an unidentified medical record 
dated October 11, 1998, and a three-page 
letter dated March 18, 1997, from Dr. 
DelBeato to attorney William Bissi.  Also, 
a letter dated June 30, 1999, from the 
appellant's attorney refers to a previous 
letter to the RO dated June 15, 1999.  
That letter is not currently of record in 
the claims file.  If it is not located at 
the RO and associated with the claims file 
on remand, ask the appellant's attorney to 
provide another copy of his June 15, 1999 
letter.  Allow an appropriate period of 
time for response, and notify the 
appellant's attorney that it is the 
appellant's ultimate responsibility to 
submit this evidence in connection with 
the claim.  38 C.F.R. § 3.159(c) (1999).  

3.  Request from the appropriate office of 
the Social Security Administration that 
copies of all exhibits referenced in the 
April 5, 1995, disability determination be 
provided.  If necessary, provide the 
exhibit list from the disability 
determination to assist the Social 
Security Administration in locating the 
records.  Notify the Social Security 
Administration of the requirement that 
these records be provided to the Secretary 
on request, pursuant to 38 U.S.C.A. § 5106 
(West 1991).

4.  Request that the appellant complete 
the appropriate release form, so that the 
RO can request that N. Toth, D.O., of The 
Harbor Behavioral Care Institute, clarify 
the basis for the opinion, recorded in the 
November 30, 1994, mental status 
evaluation, that the first onset of the 
appellant's illness was in 1984 when he 
was in the Air Force.  The medical 
rationale, as well as a discussion of the 
medical records on which the opinion was 
based, should be provided.  Associate any 
response with the claims file.  If no 
response is received, inform the appellant 
and his attorney, and provide him an 
opportunity to obtain this evidence and 
submit it in keeping with his ultimate 
responsibility to furnish evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1999).

5.  After the above development is 
completed, schedule the appellant for a 
VA psychiatric examination.  It is very 
important that the examiner be provided 
an opportunity to review the claims 
folder and a copy of this remand prior to 
the examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.

The examiner should perform all necessary 
tests, including psychological testing, 
if needed, in order to determine the 
nature and etiology of the appellant's 
current psychiatric disorder(s).  Prior 
to rendering the following opinion, the 
examiner should review all the evidence 
of record, including, but not limited to, 
(a) the service medical records, 
including documentation of head injuries 
in June and August 1983, hospitalization 
records dated in April 1984, and report 
of psychiatric evaluation dated in May 
1984; (b) the appellant's testimony in 
1995 concerning his inservice symptoms 
and closed head injuries; (c) the report 
by Dr. Kenneth Manges dated in 1999; (d) 
treatment records from The Harbor 
Behavioral Care Institute, including a 
November 1994 report indicating that the 
appellant was hospitalized in 1984 during 
service "at the first onset of his 
illness"; (e) the records considered in 
connection with the Social Security 
disability determination, and (f) the VA 
hospitalization and treatment records.  

The examiner is advised that the 
appellant is not eligible for benefits 
based on disability incurred between 
February 20, 1984, and June 20, 1984, due 
to the character of his discharge.  His 
eligible period of service was from 
February 20, 1980, to February 19, 1984.  
The examiner should render the following 
opinion: 

Is it at least as likely as not that 
the appellant's current psychiatric 
disorder, including bipolar 
disorder, is related to any disease 
or injury incurred during the 
appellant's eligible period of 
service, including the head 
injuries, or that it began during 
the appellant's eligible period of 
service?  

The complete medical rationale for any 
opinion is to be included in the report, 
and the examiner must discuss prior 
opinions as to the etiology of the 
appellant's bipolar disorder (i.e., Dr. 
Manges and The Harbor Behavioral Care 
Institute).

6.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999).

7.  Thereafter, readjudicate the 
appellant's claim, with application of 
all appropriate laws and regulations and 
consideration of the evidence submitted 
to the Board in September 1999 and any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the appellant, provide 
him and his attorney a supplemental 
statement of the case.  Allow an 
appropriate period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, to include notifying the appellant and his 
attorney when the case is transferred to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals







